OPINION OF THE COURT

Per Curiam.

Petitioner, the Departmental Disciplinary Committee for the First Department, moves for an order confirming the findings of fact and conclusions of law of its hearing panel, and striking respondent’s name from the roll of attorneys.
Respondent was admitted to practice on October 13,1965 by the Appellate Division, Second Department, and maintained an office for the practice of law in the First Department during the period encompassing the charges against him. Those charges included conversion to his own use of funds belonging to three clients in the amounts of $3,383, $3,000 and $40. A hearing panel of the Departmental Disciplinary Committee was convened on June 16,1983, at which respondent neither appeared nor submitted an answer. The hearing panel found him in default, deemed the charges admitted under its rules, and determined to reprimand him and recommend his disbarment.
*352In light of respondent’s default at the hearing, his failure to respond to the petition seeking his disbarment now under consideration, and the seriousness of the charges which constitute violations of DR 1-102 (A) (3), (4), DR 7-101 (A) (3) and DR 9-102 (B) (4), the petition should be granted, and the respondent disbarred. (See Matter of Borsher, 93 AD2d 322; Matter of Warfman, 91 AD2d 356.)
Kupferman, J. P., Sandler, Sullivan, Ross and Kassal, JJ., concur.
Respondent’s name is stricken from the roll#of attorneys and counselors at law in the State of New York, effective February 9, 1984.